DETAILED ACTION
Response to Amendment
This action is in response to the response to the amendment filed on 12/07/2021.  Claims 1, 13, 19, and 21 have been amended. Claims 1-23 are pending and currently under consideration for patentability. 
 
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

Inventorship
This application currently names joint inventors. In considering patentability of the claims under pre-AIA  35 U.S.C. 103(a), the examiner presumes that the subject matter of the various claims was commonly owned at the time any inventions covered therein were made absent any evidence to the contrary. Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and invention dates of each claim that was not commonly owned at the time a later invention was made in order for the examiner to consider the applicability of pre-AIA  35 U.S.C. 103(c) and potential pre-AIA  35 U.S.C. 102(e), (f) or (g) prior art under pre-AIA  35 U.S.C. 103(a).


Claim Rejections - 35 USC § 112(a)
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a)  IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-23 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for pre-AIA  the inventor(s), at the time the application was filed, had possession of the claimed invention. For computer-implemented inventions, the determination of the sufficiency of disclosure will require an inquiry into both the sufficiency of the disclosed hardware as well as the disclosed software due to the interrelationship and interdependence of computer hardware and software. For instance, in In re Hayes Microcomputer Products, the written description requirement was satisfied because the specification disclosed the specific type of microcomputer used in the claimed invention as well as the necessary steps for implementing the claimed function. The disclosure was in sufficient detail such that one skilled in the art would know how to program the microprocessor to perform the necessary steps described in the specification. In re Hayes Microcomputer Prods., Inc. Patent Litigation, 982 F.2d 1527, 1533-34, 25 USPQ2d 1241,__ (Fed. Cir. 1992). In the present application, independent claims 1, 13, 19, and 21 are directed towards “calculating a receptivity probability for each of the plurality of electronic advertisements based on the customized marketing data by using current biometric state of the client.” Neither the specification nor the drawings disclose in detail the specific steps or algorithm needed to perform the operation. The Federal Circuit in (In re Hayes Microcomputer Prods., Inc. Patent Litigation, 982 F.2d 1527, 1533-34, 25 USPQ2d 1241, 1245-46 (Fed. Cir. 1992)) stressed that the written description requirement was satisfied because the particular steps, i.e., algorithm, necessary to perform the claimed function were "described in the specification." Idat 1534, 25 USPQ2d at 1246 (emphasis in original). See MPEP § 2106.01(I). Further, "When examining computer-implemented functional claims, examiners should determine whether the specification discloses the computer and the algorithm (e.g., the necessary steps and/or flowcharts) that perform the claimed function in sufficient detail such that one of ordinary skill in the art can reasonably conclude that the inventor invented the claimed subject matter." Id. According to ¶¶ [0026] [0027] of the Applicant’s specification; “The customized marketing data may establish a relation between a receptivity probability for each of the plurality of Internet advertisements and a plurality of parameters representing the biometric information of the client. The customized marketing data may be in the form of a graph, or in the form of an equation, although not limited thereto. As in the sleep example, a graph of the customized marketing data may be established with sleep amount as X-axis and receptivity of a certain Internet advertisement as Y-axis… The processor may calculate a receptivity probability for each of the plurality of Internet advertisements based on the customized marketing data by using current biometric state. The current biometric state may be the most recently received biometric information of the client over a certain time period, or real-time biometric information. For example, if the client had a certain amount of sleep last night, the receptivity probability for a certain Internet Advertisement is calculated as a point on Y-axis corresponding to the certain amount of sleep on X-axis based on the graph of the customized marketing data.” Furthermore, according to ¶ [0028] of the Applicant’s specification; “For example, if the calculated receptivity probability for Internet Advertisement 1 is 0.2, and the calculated receptivity probability for Internet Advertisement 2 is 0.8, the processor will select Internet Advertisement 2 between these two advertisements and transmit it to client through the client's electronic device. In some embodiments, the selected Internet advertisement has a receptivity probability greater than 0.70, and preferably greater than 0.80, and more preferably greater than 0.90.” With regards to claims 1, 13, 19, and 21, the Applicant's specification merely states that the receptivity probability may be calculated by graphing on the X-axis and Y-axis but does not disclose the equation/formula used to graph on the X-axis and Y-axis or explicitly states that the calculated receptivity probability is a certain value without showing any support for the determination of that value. Applicant’s specification does not have any disclosure nor provides the algorithm that performs the claimed “calculating a receptivity probability for each of the plurality of electronic advertisements based on the customized marketing data by using current biometric state of the client” function in sufficient detail such that one of ordinary skill in the art can reasonably conclude that the inventor had possession of the claimed subject matter.  The claims 2-12 (dependent on claim 1), claims 14-18 (dependent on claim 13), claim 20 (dependent on claim 19), and claims 22 and 23 (dependent on claim 21) inherit the same deficiency due to their dependency on their respective independent claims.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-23 are rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter. The claims are directed to a judicial exception (i.e., a law of nature, natural phenomenon, or abstract idea) without significantly more.
Step 1:	In a test for patent subject matter eligibility, claims 1-23 are found to be in accordance with Step 1 (see 2019 Revised Patent Subject Matter Eligibility), as they are related to a process, machine, manufacture, or composition of matter. When assessed under Step 2A, Prong I, they are found to be directed towards an abstract idea. The rationale for this finding is explained below: 
Step 2A, Prong I: Independent claims 1, 13, and 19 recite a system/apparatus claim and Independent claim 21 recites a method claim for selecting electronic advertisement based on a calculated receptivity probability derived from mapping biometric and receptivity information. Under Step 2A, Prong I, claims 1, 13, 19, and 21 are directed to an abstract idea without significantly more, as they all recite a judicial exception. Selecting electronic advertisement based on a calculated receptivity probability derived from mapping biometric and receptivity information is considered to be an abstract idea, specifically, certain methods of organizing human activity; such as commercial interactions, advertising, marketing, and sales. Other limitations to the claims include storing a plurality of electronic advertisements; receiving biometric information of a client; receiving receptivity information of the client responding to the plurality of electronic advertisements; mapping the biometric information to the receptivity information, and analyzing the mapped information to generate customized marketing data; calculating a receptivity probability for each of the plurality of electronic advertisements based on the customized marketing data by using current biometric state of the client; selecting an electronic advertisement from the plurality of electronic advertisements based on the calculated receptivity probabilities; transmitting the selected electronic advertisement; and incorporating the selected advertisement into a webpage or application to cause the client electronic device to target advertising based on the current biometric state of the client. These further limitations are not seen as any more than the judicial exception. Therefore, under Step 2A, Prong I, claims 1, 13, 19, and 21 are directed towards an abstract idea. 
Step 2A, Prong II: Step 2A, Prong II is to determine whether any claim recites any additional element that integrate the judicial exception (abstract idea) into a practical application. Claims 1, 13, 19, and 21 recite – transmitting the selected electronic advertisement to a client electronic device, wherein the selected electronic advertisement is incorporated into a webpage or application to cause the client electronic device to target advertising based on the current biometric state of the client. Merely transmitting data and using the client device to display data (i.e. electronic advertisement) is seen as using the computer (i.e. client electronic device) to perform the abstract idea and confining the use of the abstract idea to a particular technological environment (i.e. using the client electronic device to display electronic advertisements via webpages or application). Claims 1, 13, 19, and 21 have recited the following additional elements: Biometric device, Database, Processor(s), Server, and Apparatus. These additional elements in claims 1, 13, 19, and 21 are not found to integrate the judicial exception into a practical application. Accordingly, alone, and in combination, these additional elements are seen as using a computer or tool to perform an abstract idea and they do no more than link the judicial exception to a particular technological environment or field of use, i.e. client electronic device, and therefore do not integrate the abstract idea into a practical application. The courts decided that although the additional elements did limit the use of the abstract idea, the court explained that this type of limitation merely confines the use of the abstract idea to a particular technological environment and this fails to add an inventive concept to the claims (See Affinity Labs of Texas v. DirecTV, LLC,). Under Step 2A, Prong II, these claims remain directed towards an abstract idea. 
Step 2B: Independent claims 1, 13, 19, and 21 recite – “mapping the biometric information to the receptivity information, and analyzing the mapped information to generate customized marketing data; and calculating a receptivity probability for each of the plurality of electronic advertisements based on the customized marketing data by using current biometric state of the client.” However, merely organizing the biometric and receptivity information into a more accessible format and calculating a probability are additional limitations that do not amount to significantly more than the judicial exception because the courts have noted that “receiving, processing, and storing data” and “performing repetitive calculations” are well-understood, routine, and conventional computer functions (See: Alice Corp. and Flook, respectively). As discussed above with respect to integration of the abstract idea into a practical application, the additional elements listed amount to no more than mere instructions to apply an exception using a generic computer component. In addition, the applicant’s specifications describe generic computer-based elements, ¶ [0014], for implementing “any computer”, which do not amount to significantly more than the abstract idea of itself, which is not enough to transform an abstract idea into eligible subject matter. Furthermore, there is no improvement in the functioning of the computer or technological field, and there is no transformation of subject matter into a different state.  Under Step 2B in a test for patent subject matter eligibility, these claims are not patent eligible. 
Dependent claims 2-12, 14-18, 20, 22, and 23 further recite the apparatus/system of claims 1, 13, and 19 and method of claim 21, respectively. Dependent claims 2-12, 14-18, 20, 22, and 23 when analyzed as a whole are held to be patent ineligible under 35 U.S.C. 101 because the additional recited limitation fail to establish that the claims are not directed to an abstract idea. Under Step 2A, Prong I, these additional claims only further narrow the abstract idea set forth in claims 1, 13, 19, and 21. For example, claims 2-12, 14-18, 20, 22, and 23 describe the limitations for selecting electronic advertisement based on a calculated receptivity probability derived from mapping biometric and receptivity information – which is only further narrowing the scope of the abstract idea recited in the independent claims.  
Under Step 2A, Prong II, for dependent claims 2-12, 14-18, 20, 22, and 23, there are no additional elements introduced. Thus, they do not present integration into a practical application, or amount to significantly more. 
The dependent claims do not include any additional elements that are sufficient to amount to significantly more than the judicial exception. Additionally, there is no improvement in the functioning of the computer or technological field, and there is no transformation of subject matter into a different state. As discussed above with respect to integration of the abstract idea into a practical application, the additional claims do not provide any additional elements that would amount to significantly more than the judicial exception. Under Step 2B, these claims are not patent eligible.


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claim(s) 1-7, 9, 11-17, 19-21, and 23 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Publication 2014/0323817 to Kaliouby in view of U.S. Publication 2016/0012292 to Perna.

With respect to Claim 1:
Kaliouby teaches:
An apparatus for providing customized advertisements, the apparatus comprising (Kaliouby: ¶ [0068]):
receiving biometric information of a client from at least one biometric device of the client (i.e. receiving facial expressions from camera on client device) (Kaliouby: ¶ [0019] “A personal emotional profile can be developed by evaluating facial expressions, hand gestures, and physiological conditions exhibited by an individual. For example, the human face is a powerful channel for communicating a wide variety of emotional states. The general expressiveness of an individual as they view input stimuli can be analyzed to determine an emotional state. A camera or another facial recognition device can be used to capture images of an individual's face, and software can be used to extract and interpret laughs, smiles, frowns, and other facial expressions to aid in creating an emotional profile.”),
receiving receptivity information of the client responding to the plurality of electronic advertisements (i.e. receiving clickstream behavior with respect to webpage ads) (Kaliouby: ¶ [0037] “The emotional profile of an individual can comprise a click stream behavior 222. A clickstream is a recording of the parts of the screen a computer user clicks on while web browsing or using another software application. As the user clicks anywhere in the webpage or application, the action is logged. The clickstream behavior 222 of an individual or plurality of individuals can be used to group the individual or the plurality of individuals into a category. The profile of an individual can further be correlated with the profiles of a plurality of individuals to predict clickstream behavior for the individual. The analysis can be used to modify a web page or application based on the emotional profile created by using clickstream data.”); and
a processor accessing the database (Kaliouby: ¶ [0023] “The obtaining can be accomplished by accessing a database and importing mental state data from the database.”),
mapping the receptivity information to biometric information, and analyzing the mapped information to generate customized marketing data (i.e. mapping facial mental state of user to user’s reaction while consuming digital media) (Kaliouby: ¶ [0035] “Continuing, an individual's profile can be classified in a melancholy category or an anxious category along with profiles from other individuals exhibiting similar characteristic markers of anxiety or melancholy. Categories for classifying different emotional associations can be defined between complementary associations of emotional characteristics, such as sadness, contentedness, worry, excited, calm, happiness, fear, anxiety, and others. Categories can include expected responses to stimuli. For example, individuals could be categorized based on reactions to particular film types such as romantic films or action films. Categories and analysis can be included in charts, tables, and maps used to describe current, past, and/or future characteristics of a particular emotional profile.” Furthermore, as cited in ¶ [0037] “The emotional profile of an individual can comprise a click stream behavior 222. A clickstream is a recording of the parts of the screen a computer user clicks on while web browsing or using another software application. As the user clicks anywhere in the webpage or application, the action is logged. The clickstream behavior 222 of an individual or plurality of individuals can be used to group the individual or the plurality of individuals into a category. The profile of an individual can further be correlated with the profiles of a plurality of individuals to predict clickstream behavior for the individual. The analysis can be used to modify a web page or application based on the emotional profile created by using clickstream data.” Furthermore, as cited in ¶ [0045] “FIG. 3 is an example diagram showing various collection of facial mental state data. The collection of the facial mental state data is used to generate a personal emotional profile. A user 310 could be performing a task, such as viewing a media presentation on an electronic display 312 or doing another task where it can prove useful to determine the user's mental state. The mental state data can be collected while the individual views a collection of digital media. The mental state data from a plurality of people can be based on the plurality of people viewing digital media. The digital media can include one or more of a movie, a television show, a web series, a webisode, a video, a video clip, an electronic game, an e-book, or an e-magazine.”),
calculating a receptivity probability for each of the plurality of electronic advertisements based on the customized marketing data by using current biometric state of the client (i.e. determining probability information for customized advertisement by using current mental state of user, wherein the effectiveness descriptor are with respect to advertising content and user’s emotional profile state in response to advertisements) (Kaliouby: ¶ [0056] “The mental states can include one or more of frustration, confusion, disappointment, hesitation, cognitive overload, focusing, engagement, attention, boredom, exploration, confidence, trust, delight, disgust, skepticism, doubt, satisfaction, excitement, laughter, calmness, stress, and curiosity. The mental state information can include probability information for one or more effectiveness descriptors and the probabilities for the one of the one or more effectiveness descriptors can vary for portions of the advertisement.” ¶ [0041] “The flow 200 can include targeting advertisements 236 based on the profile. Emotional profile generation can give advantages to those interested in assessing the effectiveness of advertising, and, in embodiments, can help advertisers appropriately target advertising 236 to an individual or plurality of individuals. An advertisement can be shown to an individual because the individual previously evidenced a positive emotional profile state in response to certain similar advertisements. In some embodiments, an advertisement that correlates to the emotional profile of an individual based upon a period of time, time of day, or another calendar time frame is shown to an individual.”),
selecting an electronic advertisement from the plurality of electronic advertisements based on the calculated receptivity probabilities (i.e. advertisements are selected based on mental state information, wherein the mental state information includes probability information) (Kaliouby: ¶ [0041] “The flow 200 can include targeting advertisements 236 based on the profile. Emotional profile generation can give advantages to those interested in assessing the effectiveness of advertising, and, in embodiments, can help advertisers appropriately target advertising 236 to an individual or plurality of individuals. An advertisement can be shown to an individual because the individual previously evidenced a positive emotional profile state in response to certain similar advertisements. In some embodiments, an advertisement that correlates to the emotional profile of an individual based upon a period of time, time of day, or another calendar time frame is shown to an individual.” Furthermore, as cited in ¶ [0056] “The mental state information can include probability information for one or more effectiveness descriptors and the probabilities for the one of the one or more effectiveness descriptors can vary for portions of the advertisement.”),
transmitting the selected electronic advertisement to a client electronic device (i.e. advertisement is shown to individual via client device) (Kaliouby: ¶ [0041] “The flow 200 can include targeting advertisements 236 based on the profile. Emotional profile generation can give advantages to those interested in assessing the effectiveness of advertising, and, in embodiments, can help advertisers appropriately target advertising 236 to an individual or plurality of individuals. An advertisement can be shown to an individual because the individual previously evidenced a positive emotional profile state in response to certain similar advertisements. In some embodiments, an advertisement that correlates to the emotional profile of an individual based upon a period of time, time of day, or another calendar time frame is shown to an individual.” Furthermore, as cited in ¶ [0046] “The electronic display 312 can be on a laptop computer 320 as shown, a tablet computer 350, a cell phone 340, a desktop computer monitor, a television, or any other type of electronic device.”), and 
incorporating the selected electronic advertisement into a webpage or application to cause the client electronic device to target advertising based on the current biometric state of the client (i.e. advertisement or digital media is presented via webpage or application, wherein the biometric state or emotional profile is used to modify the webpage) (Kaliouby: ¶ [0035] “The flow 100 can include making a recommendation for digital media based on the categorizing. The flow can include pushing media content to the individual based on the categorizing. The digital media can include one or more of a movie, a television show, a web series, a webisode, a video, a video clip, an electronic game, an e-book, an e-magazine, or another media presentation.” Furthermore, as cited in ¶ [0037] “The analysis can be used to modify a web page or application based on the emotional profile created by using clickstream data.”).
Kaliouby does not explicitly disclose a database, storing a plurality of electronic advertisements.
However, Perna further discloses a database, storing a plurality of electronic advertisements (Perna: ¶ [0044] “In some exemplary embodiments, the logic may select different advertisements from a selection or database of advertisements based on the category of subjects in viewing distance from the electronic display at a particular time.”).
Therefore, it would have been obvious to one of ordinary skill in the art, at the time the invention was made, to add Perna’s a database, storing a plurality of electronic advertisements to Kaliouby’s selecting an electronic advertisement from the plurality of electronic advertisements based on the calculated receptivity probabilities.  One of ordinary skill in the art would have been motivated to do so in order to “allow the collection of a high quality record with cooperative or uncooperative subjects including covert operations.” (Perna: ¶ [0138]).
With respect to Claims 13, 19, and 21:
All limitations as recited have been analyzed and rejected to claim 1. Claim 13 and 19 recite the system of claim 1 and claim 21 recites the method performed by claim 1. Claim 13, 19, and 21 do not teach or define any new limitations beyond claim 1. Therefore they are rejected under the same rationale.

With respect to Claim 2:
Kaliouby teaches:
The apparatus of claim 1, wherein the biometric information includes data representing at least one physiological characteristic or behavioral characteristic of the client (Kaliouby: ¶ [0020] “Other physiological data can also be useful in determining the personal emotional profile of an individual. Gestures, eye movement, sweating, electrodermal (EDA) activity, heart rate, blood pressure and respiration are a few examples of such potentially useful data sources. A variety of sensor types can be used to capture physiological data, including heart rate monitors, blood pressure monitors, EDA sensors, or other types of sensors.”), and
wherein the biometric information is gathered in real-time (i.e. emotional profile comprising the biometric information is updated in real time) (Kaliouby: ¶ [0034] “The profile can be updated in real time or can be updated at the conclusion of an event.”).

With respect to Claim 3:
Kaliouby teaches:
The apparatus of claim 1, wherein the receptivity information includes at least one of a number of click-throughs from the electronic advertisements or a number of purchasing events from the electronic advertisements (i.e. click stream behavior and purchases such as flowers) (Kaliouby: ¶ [0037] “The emotional profile of an individual can comprise a click stream behavior 222. A clickstream is a recording of the parts of the screen a computer user clicks on while web browsing or using another software application. As the user clicks anywhere in the webpage or application, the action is logged. The clickstream behavior 222 of an individual or plurality of individuals can be used to group the individual or the plurality of individuals into a category. The profile of an individual can further be correlated with the profiles of a plurality of individuals to predict clickstream behavior for the individual. The analysis can be used to modify a web page or application based on the emotional profile created by using clickstream data.” Furthermore, as cited in ¶ [0040] “The flow 200 can further comprise correlating a component of the emotional profile to a purchase intent 234. Certain emotional profiles can represent individuals predisposed to impulse purchases while other emotional profiles can correspond to individuals who purchase based on extensive research. Certain emotional profiles can be correlated to individuals with a greater affinity to the purchase of certain products or services.”).

With respect to Claim 4:
Kaliouby teaches:
The apparatus of claim 1, wherein the receptivity information includes emotional characteristics of the client when viewing the electronic advertisements (Kaliouby: ¶ [0045] “FIG. 3 is an example diagram showing various collection of facial mental state data. The collection of the facial mental state data is used to generate a personal emotional profile. A user 310 could be performing a task, such as viewing a media presentation on an electronic display 312 or doing another task where it can prove useful to determine the user's mental state. The mental state data can be collected while the individual views a collection of digital media. The mental state data from a plurality of people can be based on the plurality of people viewing digital media. The digital media can include one or more of a movie, a television show, a web series, a webisode, a video, a video clip, an electronic game, an e-book, or an e-magazine.”).

With respect to Claim 5:
Kaliouby teaches:
The apparatus of claim 4, wherein the emotional characteristics include at least one image of a facial expression or eye movement of the client, and wherein the database receives the at least one image from a camera associated with the client (Kaliouby: ¶ [0020] “For example, a still camera can be configured to capture images of the user's face; a video camera can be configured to capture images of the user's movements; a heart rate monitor can be configured to measure the user's heart rate; a skin resistance sensor can be configured to detect changes in the user's galvanic skin response; and an accelerometer can be configured to measure such movements as gestures, foot tapping, or head tilts, to name a few.”).

With respect to Claim 6:
Kaliouby teaches:
The apparatus of claim 5, wherein the processor comprises facial recognition that analyzes the at least one image to detect and assess an emotion or mood of the client (Kaliouby: ¶ [0020] “For example, a still camera can be configured to capture images of the user's face; a video camera can be configured to capture images of the user's movements; a heart rate monitor can be configured to measure the user's heart rate; a skin resistance sensor can be configured to detect changes in the user's galvanic skin response; and an accelerometer can be configured to measure such movements as gestures, foot tapping, or head tilts, to name a few.”).

With respect to Claim 7:
Kaliouby teaches:
The apparatus of claim 1, wherein the processor generates the customized marketing data by determining a relation between a receptivity probability for each of the plurality of electronic advertisements and a plurality of parameters representing the biometric information of the client (i.e. clickstream behavior is mapped to biometric data in order to determine advertisements) (Kaliouby: ¶ [0035] “Continuing, an individual's profile can be classified in a melancholy category or an anxious category along with profiles from other individuals exhibiting similar characteristic markers of anxiety or melancholy. Categories for classifying different emotional associations can be defined between complementary associations of emotional characteristics, such as sadness, contentedness, worry, excited, calm, happiness, fear, anxiety, and others. Categories can include expected responses to stimuli. For example, individuals could be categorized based on reactions to particular film types such as romantic films or action films. Categories and analysis can be included in charts, tables, and maps used to describe current, past, and/or future characteristics of a particular emotional profile.” Furthermore, as cited in ¶ [0037] “The emotional profile of an individual can comprise a click stream behavior 222. A clickstream is a recording of the parts of the screen a computer user clicks on while web browsing or using another software application. As the user clicks anywhere in the webpage or application, the action is logged. The clickstream behavior 222 of an individual or plurality of individuals can be used to group the individual or the plurality of individuals into a category. The profile of an individual can further be correlated with the profiles of a plurality of individuals to predict clickstream behavior for the individual. The analysis can be used to modify a web page or application based on the emotional profile created by using clickstream data.”), and
wherein the current biometric state of the client includes at least one of the plurality of parameters representing the biometric information of the client in real time or most recently received (i.e. emotional profile comprising the biometric information is updated in real time) (Kaliouby: ¶¶ [0034] [0035] “The profile can be updated in real time or can be updated at the conclusion of an event…Categories and analysis can be included in charts, tables, and maps used to describe current, past, and/or future characteristics of a particular emotional profile.”).

With respect to Claim 9:
Kaliouby teaches:
The apparatus of claim 1, wherein the processor maps the biometric information and the receptivity information based on time (i.e. correlates user’s emotional state and responses with respect to time) (Kaliouby: ¶ [0030] “This feedback can include recommendations for different activities, and can include recommendations for performing activities based upon time of day, a period of time during the day, or another type of calendar-based scheduling. The flow can further comprise using response differences of the individual, over an interval of time, from the norms for the individual to make a recommendation 130. For example, for an individual whose personal emotional profile correlates with the profiles of other individuals of a similar demographic category, a response to a particular event or circumstance for that individual that is different than the demographic norm can trigger the system to offer a different recommendation than the recommendation provided to the individuals scoring near the norm. The different response recommendations can become part of the individual's emotional profile. Response differences can be evaluated on an hourly, daily, or weekly basis.”).

With respect to Claim 11:
Kaliouby teaches:
The apparatus of claim 9, wherein the biometric information includes heartbeat data, sleep pattern data, steps taken by the client, location data, water intake data, and/or food intake data (i.e. heartbeat, location, food intake, etc.) (Kaliouby: ¶ [0020] “Other physiological data can also be useful in determining the personal emotional profile of an individual. Gestures, eye movement, sweating, electrodermal (EDA) activity, heart rate, blood pressure and respiration are a few examples of such potentially useful data sources. A variety of sensor types can be used to capture physiological data, including heart rate monitors, blood pressure monitors, EDA sensors, or other types of sensors.” Furthermore, as cited in ¶¶ [0031] [0032] “The characteristics of the group can include any demographic, such as age, sex, marital status, literacy/education, employment status and occupation, geographical location, place of birth, language, religion, nationality, ethnicity, race, and citizenship, among others…The activity can comprise an interaction with a web site, a movie, a movie trailer, a product, a computer game, a video game, a personal game console, a cell phone, a mobile device, an advertisement, or another action such as consuming food.”

With respect to Claim 12:
Kaliouby teaches:
The apparatus of claim 1, wherein the processor selects the electronic advertisement having the highest receptivity probability among the plurality of electronic advertisements (i.e. advertisements are selected based on the highest probability of emotional state) (Kaliouby: ¶ [0033] “For example, some embodiments include a media presentation prepared with different versions, and, depending on the goal of the media presentation, collected emotional profile data can be used to determine which media presentation generated the most positive or negative affect data.” Furthermore, as cited in ¶ [0056] “The mental state information can include probability information for one or more effectiveness descriptors and the probabilities for the one of the one or more effectiveness descriptors can vary for portions of the advertisement.” Furthermore, as cited in ¶ [0060] “In the example shown, the parameter happiness has a value of0.8 on Sunday 720 but only a value of 0.2 on Wednesday 734. In addition, sadness 722 and frustration 724 both have a value of 0.2 on Sunday but change abruptly on Wednesday to values of 1.0 for sadness 730 and 1.0 for frustration 732. Finally, the parameter arousal has a value of 0.2 on Sunday 726 and a value of 0.4 on Wednesday 736. Identification of abrupt changes in the various mental state parameters which are presented in a graph can be useful for a variety of purposes including studying an individual, a plurality of individuals, a demographic group such as people of a certain age range or gender, and so on. In some cases, an emotional profile is generated for an individual or group of people where a trend for mental states can be anticipated through the week. After predicting the trend the profile could be used to suggest activities. Deviations from the profile, such as an elevation in sadness and frustration, could be used to alter recommendations. In some cases the recommendations could include exercising, watching a movie, visiting a counselor, or other activities.”).

With respect to Claim 14:
Kaliouby teaches:
The system of claim 13, wherein the administration server is connected to the advertiser systems and provides access between the database and the advertiser systems (Kaliouby: ¶ [0023] “The obtaining can be accomplished by accessing a database and importing mental state data from the database.”).

With respect to Claim 15:
Kaliouby teaches:
The system of claim 13, wherein the administration module receives the client authorization as an initial request from the client electronic device, the initial request indicating that the client opts-in to receive advertisements customized based on client biometrics (i.e. client opts in to share the mental state information in order to receive appropriately targeted advertising) (Kaliouby: ¶ [0054] “This section can include an aggregated mood of those friends shown in the friends section 530 who have opted to share their mental state information.” Furthermore, as cited in ¶ [0041] “The flow 200 can include targeting advertisements 236 based on the profile. Emotional profile generation can give advantages to those interested in assessing the effectiveness of advertising, and, in embodiments, can help advertisers appropriately target advertising 236 to an individual or plurality of individuals.”).

With respect to Claim 16:
Kaliouby does not explicitly disclose the system of claim 13, wherein the processor utilizes machine learning to map the biometric information and the receptivity information.
However, Perna further discloses wherein the processor utilizes machine learning to map the biometric information and the receptivity information (Perna: ¶ [0077] “Daugmancode Hamming distance if this is desired. However, there are many other measures of central concentration and dispersion that may be used to distinguish between authentic and impostor distributions, as will be described below. Furthermore, give sufficient training sets of impostor and authentic histograms it may be beneficial to use statistical classification or machine learning techniques such as discriminant analysis, Support Vector Machines, Neural Networks, or Logistic Regression to construct an optimal decision procedure for some class of data.”).
Therefore, it would have been obvious to one of ordinary skill in the art, at the time the invention was made, to add Perna’s a processor utilizes machine learning to map the biometric information and the receptivity information to Kaliouby’s selecting an electronic advertisement from the plurality of electronic advertisements based on the calculated receptivity probabilities.  One of ordinary skill in the art would have been motivated to do so in order to “allow the collection of a high quality record with cooperative or uncooperative subjects including covert operations.” (Perna: ¶ [0138]).

With respect to Claim 17:
Kaliouby teaches:
The system of claim 16, wherein the processor obtains receptivity information and biometric information to adjust a set of weights, wherein said weights are used in selecting the electronic advertisement (i.e. parameter values are used to adjust intensity of emotional state, wherein the parameter values are used to select a recommendation) (Kaliouby: ¶ [0060] “The amount of mental state parameter value change that signals an abrupt change can be chosen from a value, range of values, and so on. Graph 700 illustrates some abrupt changes in the example parameters for the day Wednesday. While graphed information in the example shows relative consistency in the values of the various parameters along with some positive or negative trends for the week, the example mental state parameter values for Wednesday are markedly different. In the example shown, the parameter happiness has a value of0.8 on Sunday 720 but only a value of 0.2 on Wednesday 734. In addition, sadness 722 and frustration 724 both have a value of 0.2 on Sunday but change abruptly on Wednesday to values of 1.0 for sadness 730 and 1.0 for frustration 732. Finally, the parameter arousal has a value of 0.2 on Sunday 726 and a value of 0.4 on Wednesday 736…Deviations from the profile, such as an elevation in sadness and frustration, could be used to alter recommendations. In some cases the recommendations could include exercising, watching a movie, visiting a counselor, or other activities.”).

With respect to Claim 20:
Kaliouby teaches:
The system of claim 19, wherein the biometric information includes data representing at least one physiological characteristic or behavioral characteristic of the client (Kaliouby: ¶ [0020] “Other physiological data can also be useful in determining the personal emotional profile of an individual. Gestures, eye movement, sweating, electrodermal (EDA) activity, heart rate, blood pressure and respiration are a few examples of such potentially useful data sources. A variety of sensor types can be used to capture physiological data, including heart rate monitors, blood pressure monitors, EDA sensors, or other types of sensors.”), and
wherein the biometric information is gathered in real-time (i.e. emotional profile comprising the biometric information is updated in real time) (Kaliouby: ¶ [0034] “The profile can be updated in real time or can be updated at the conclusion of an event.”).

With respect to Claim 23:
Kaliouby teaches:
The method of claim 21, wherein the highest receptivity probability is greater than 0.70 (i.e. advertisements are selected based on the highest probability of emotional state) (Kaliouby: ¶ [0033] “For example, some embodiments include a media presentation prepared with different versions, and, depending on the goal of the media presentation, collected emotional profile data can be used to determine which media presentation generated the most positive or negative affect data.” Furthermore, as cited in ¶ [0056] “The mental state information can include probability information for one or more effectiveness descriptors and the probabilities for the one of the one or more effectiveness descriptors can vary for portions of the advertisement.” Furthermore, as cited in ¶ [0060] “In the example shown, the parameter happiness has a value of0.8 on Sunday 720 but only a value of 0.2 on Wednesday 734. In addition, sadness 722 and frustration 724 both have a value of 0.2 on Sunday but change abruptly on Wednesday to values of 1.0 for sadness 730 and 1.0 for frustration 732. Finally, the parameter arousal has a value of 0.2 on Sunday 726 and a value of 0.4 on Wednesday 736. Identification of abrupt changes in the various mental state parameters which are presented in a graph can be useful for a variety of purposes including studying an individual, a plurality of individuals, a demographic group such as people of a certain age range or gender, and so on. In some cases, an emotional profile is generated for an individual or group of people where a trend for mental states can be anticipated through the week. After predicting the trend the profile could be used to suggest activities. Deviations from the profile, such as an elevation in sadness and frustration, could be used to alter recommendations. In some cases the recommendations could include exercising, watching a movie, visiting a counselor, or other activities.”).


Allowable Subject Matter
Claims 8, 10, 18, and 22 are allowable over the art.

With respect to Claim 8:
The apparatus of claim 1, wherein the processor detects a plurality of biometric devices and provides a list of the detected biometric devices to the client, and wherein the processor receives client feedback indicating which of the plurality of biometric devices are associated with the client and should transmit the biometric information of the client to the database.

With respect to Claim 10:
The apparatus of claim 9, wherein the biometric information received by the database includes an amount of sleep that the client received the night before, and wherein the processor maps the receptivity data of the following day to sleep parameter of the night before.

With respect to Claim 18:
The system of claim 13, wherein the database is configured to receive the biometric information from the client electronic device, a smart home hub, a refrigerator, a water filtration system, a toilet, and/or a mirror.

With respect to Claim 22:
The method of claim 11, wherein prior to the steps of obtaining the biometric data and collecting the receptivity information, the method comprises: prompting the client to opt-in to receive customized advertising; in response to the client accepting to receive customized advertising, detecting the at least one biometric device in proximity to the client electronic device; and receiving client input which indicates that the at least one biometric device belongs to or is associated with the client.


Response to Arguments
Applicant’s arguments see pages 10-12 of the Remarks disclosed, filed on 12/07/2021, with respect to the 35 U.S.C. § 112(a) rejection(s) of claim(s) 1-23 have been considered but are not persuasive. The Applicant asserts “With respect to the present application, it is disclosed that Applicant’s advertising system or platform comprises a processor 104, 204, as shown in FIGS. 1 and 2. In ¶¶ [0026] and [0027], the Specification states: “the processor may analyze the mapped information to generate customized marketing data. The customized marketing data may establish a relation between a receptivity probability for each of the plurality of Internet advertisements and a plurality of parameters representing the biometric information of the client. The customized marketing data may be in the form of a graph, or in the form of an equation, although not limited thereto. As in the sleep example, a graph of the customized marketing data may be established with sleep amount as X-axis and receptivity of a certain Internet advertisement as Y-axis. The processor may calculate a receptivity probability for each of the plurality of Internet advertisements based on the customized marketing data by using current biometric state. The current biometric state may be the most recently received biometric information of the client over a certain time period, or real-time biometric information. For example, if the client had a certain amount of sleep last night, the receptivity probability for a certain Internet Advertisement is calculated as a point on Y-axis corresponding to the certain amount of sleep on X-axis based on the graph of the customized marketing data.” Paragraph [0031] further describes that the processor 104 may perform machine learning by mapping the biometric information and the receptivity information and analyzing the mapped information to generate customized marketing data. The processor, based on the customized marketing data, calculates a receptivity probability for each of the plurality of electronic advertisements as an output, by using current biometric state of the client as an input, and thereafter, the processor selects an advertisement based on the calculated receptivity probabilities. (Spec. ¶ [0032].) Similar to Hayes, the present application describes a processor having certain capabilities and performing particular functions (e.g., calculating a probability), and further provides disclosure of the input and output related to the receptivity probability calculation, such that a person of ordinary skill in the art would understand what the invention is and how to carry out the calculation. Since the desired function is disclosed and the use of a processor is taught, the skilled artisan would know how to program the processor to perform the necessary steps.”  The Examiner respectfully disagrees. According to the Applicant’s disclosure above, the receptivity probability may be calculated based on the customized marketing data. According to ¶ [0026] “The customized marketing data may be in the form of a graph, or in the form of an equation, although not limited thereto.” But does not disclose the equation or slope of the graph (which describes the relationship between points in x-axis and y-axis).  Therefore, the rejection(s) of claim(s) 1-23 under 35 U.S.C. § 112(a) is maintained above.
Applicant’s arguments see pages 13-14 of the Remarks disclosed, filed on 12/07/2021, with respect to the 35 U.S.C. § 101 rejection(s) of claim(s) 1-23 have been considered but are not persuasive: 
The Applicant asserts “Independent claims 1, 13, 19, and 21 have been amended to variously recite “transmitting the selected electronic advertisement to a client electronic device, and incorporating the selected electronic advertisement into a webpage or application to cause the client electronic device to target advertising based on the current biometric state of the client.” Support for the above limitations can be found throughout the Specification and drawings. As described in the application, the present invention is directed to a system, method, apparatus, and computer useable program product for targeting online or in-app advertising to a client. (Spec. ¶¶ [0018], [0021].) With these additional features, claims 1, 13, 19, and 21 (and all claims dependent thereof) as a whole integrate the alleged abstract idea into a practical application of that idea. The independent claims apply, rely, and use the alleged abstract idea in a manner that imposes a meaningful limit thereon, such that the claims do not monopolize the idea. It is also respectfully submitted that the additional features are not well-understood, routine, conventional activities in the field of advertising. Moreover, the additional features amount to significantly more than receiving, processing, and storing data. Further, the Supreme Court has held that abstract ideas are patent eligible so long as that application would not preempt substantially all uses of the fundamental principle. Bilski v. Kappos, 561 U.S. 593, 611 (2010) (quoting Diamond v. Diehr, 450 U.S. 175, 187 (1981)}) (internal quotations omitted). The Supreme Court repeated in Alice “the concern that drives this exclusionary principle [is] one of pre-emption.” Alice Corp., 1345. Ct 2347, 2354 (citation omitted). The Federal Circuit has likewise found claims patentable when they “do not broadly and generically claim... an abstract business practice... [but instead] specify how interactions ... are manipulated to yield a desired result.” DDR Holdings, LLC v. Hofels.com, L.P., 773 F.3d 1245, 1258 (Fed. Cir. 2014). Here, there are specific limitations that cannot be said to preempt the abstract.”  The Examiner respectfully disagrees. Claims 1, 13, 19, and 21 recite – transmitting the selected electronic advertisement to a client electronic device, wherein the selected electronic advertisement is incorporated into a webpage or application to cause the client electronic device to target advertising based on the current biometric state of the client. Merely transmitting data and using the client device to display data (i.e. electronic advertisement) is seen as using the computer (i.e. client electronic device) to perform the abstract idea and confining the use of the abstract idea to a particular technological environment (i.e. using the client electronic device to display electronic advertisements via webpages or application).  Therefore, the rejection(s) of claim(s) 1-23 under 35 U.S.C. § 101 is maintained above with an updated analysis. 
Examiner recommends incorporating dependent claim 10 into the independent claims. Dependent claim 10 recites functions of wherein the biometric information received by the database includes an amount of sleep that the client received the night before, and wherein the processor maps the receptivity data of the following day to sleep parameter of the night before. Such recitation would integrate the claims into a practical application.
Applicant’s arguments see pages 14-18 of the Remarks disclosed, filed on 12/07/2021, with respect to the 35 U.S.C. § 103(a) rejection(s) of claim(s) 1-7, 9, 11-17, 19-21, and 23 over Kaliouby in view of Perna have been considered but are not persuasive:
The Applicant asserts “First, the independent claims require mapping the receptivity information to the biometric information. (Spec. {J [0026].) Kaliouby fails to teach or suggest this claimed feature. The Office Action asserts that Kaliouby’s step of receiving facial expressions from a camera on a client device is analogous to receiving biometric information, while Kaliouby’s step of receiving clickstream behavior is analogous to receiving receptivity information. (10/6/2021 Office Action at p. 9.) However, nowhere does Kaliouby indicate that the clickstream behavior is mapped to the captured facial expressions. Paragraph [0035], which is cited by the Office Action, describes a categorizing step 150 (FIG. 1), wherein an individual is categorized with other people based on a correlation, i.e., predetermined mental state information of the individual is correlated with the mental state information from a plurality of people (¶ [0032]). Paragraph [0035] simply states: “A personal emotional profile can be categorically classified alongside other individuals' emotional profiles. The classification can comprise placing the individual's profile in category to show a relationship between individuals based upon their emotional profile. The categorizing can include evaluation of facial expressions for anger, sadness, happiness, or disgust. The classification of individuals with related emotional profiles can be used to systematize and label an individual's emotional profile.” Accordingly, Kaliouby’s categorizing step only establishes a relationship between the individual’s emotional profile and the emotional profiles of the plurality of people. For example, an individual’s profile can be classified in a melancholy category or an anxious category along with profiles from other individuals exhibiting similar characteristic markers of anxiety or melancholy. ({] [0035].) However, the categorizing step does not involve mapping the individual’s clickstream behavior to the same individual’s captured facial expressions. Paragraph [0037] similarly fails to teach or suggest the claimed step of mapping the receptivity information to the biometric information. This passage merely indicates that the categorizing step includes using the clickstream behavior of the individual to classify said individual and other people having the same/similar clickstream behavior into one category. Such categorization however does not equate to mapping the individual’s clickstream behavior to the same individual’s captured facial expressions. Thus, Kaliouby does not teach or suggest mapping the receptivity information to the biometric information, as required by claims 1, 13, 19, and 21.”  The Examiner respectfully disagrees. The Examiner would like to refer the Applicant to ¶ [0045] of the Kaliouby reference; “FIG. 3 is an example diagram showing various collection of facial mental state data. The collection of the facial mental state data is used to generate a personal emotional profile. A user 310 could be performing a task, such as viewing a media presentation on an electronic display 312 or doing another task where it can prove useful to determine the user's mental state. The mental state data can be collected while the individual views a collection of digital media. The mental state data from a plurality of people can be based on the plurality of people viewing digital media. The digital media can include one or more of a movie, a television show, a web series, a webisode, a video, a video clip, an electronic game, an e-book, or an e-magazine.” This clearly discloses mapping biometric information (i.e. facial mental state of user) to receptivity information (i.e. user’s reaction while consuming or viewing digital media).
The Applicant asserts “Second, the independent claims require calculating a receptivity probability for each of the plurality of electronic advertisements based on the customized marketing data by using current biometric state of the client. Kaliouby fails to teach or suggest this claimed feature. Although ¶ [0056] of Kaliouby mentions “probability information,” nowhere does Kaliouby suggest that the probability information is calculated for each electronic advertisement. Paragraph [0056] only states: “The mental state information can include probability information for one or more effectiveness descriptors and the probabilities for the one of the one or more effectiveness descriptors can vary for portions of the advertisement.” Thus, at most Kaliouby teaches that probability information is obtained for each effectiveness descriptor, not for each advertisement. It is also noted that Kaliouby fails to explain what “effectiveness descriptors” are. For the safe of argument, even if one skilled in the art were to interpret Kaliouby’s probability information to include a receptivity probability calculated for each advertisement (which Applicant does not concede), Kaliouby nevertheless does not suggest that the probability information is calculated by using current biometric state of the individual. A review of ¶ [0056] shows this passage is completely silent regarding how the probability information is obtained, and in fact, this passage does not even mention the individual's current biometric state. Thus, Kaliouby does not teach or suggest calculating a receptivity probability for each of the plurality of electronic advertisements based on the customized marketing data by using current biometric state of the client, as required by claims 1, 13, 19, and 21.” The Examiner respectfully disagrees. The Examiner would like to refer the Applicant to ¶ [0041] of the Kaliouby reference; “The flow 200 can include targeting advertisements 236 based on the profile. Emotional profile generation can give advantages to those interested in assessing the effectiveness of advertising, and, in embodiments, can help advertisers appropriately target advertising 236 to an individual or plurality of individuals. An advertisement can be shown to an individual because the individual previously evidenced a positive emotional profile state in response to certain similar advertisements. In some embodiments, an advertisement that correlates to the emotional profile of an individual based upon a period of time, time of day, or another calendar time frame is shown to an individual.” This clearly discloses determining probability information for customized advertisement by using current mental state of user, wherein the effectiveness descriptor are with respect to advertising content and user’s emotional profile state in response to the similar advertisement content.
The Applicant asserts “Third, the independent claims require selecting an electronic advertisement from the plurality of electronic advertisements based on the calculated receptivity probabilities. Kaliouby fails to teach or suggest this claimed feature.  The Office Action alleges that ¶ [0041] and [0056] of Kaliouby teaches advertisement selection based on calculated receptivity probabilities (i.e., receptivity probabilities of the plurality of electronic advertisements). Applicant respectfully disagrees. Paragraph [0041] does not state that a step of targeting advertisements is based on probability information. In fact, Kaliouby does not even introduce “probability information” until much later in ¶ [0056]. Also, ¶ [0041] is merely focused on choosing “[a]dvertisement timing’ (i.e., choosing a correct time point to show an advertisement) and “advertisement placement” (i.e., choosing a location to show the advertisement) based on the emotional profile of the individual. In contrast, the presently claimed invention includes a step of selecting an advertisement from among a plurality of advertisements. With respect to ¶ [0056], this passage lacks any discussion of using the probability information as a basis for selecting an advertisement for targeted advertising. Kaliouby as a whole fails to provide any suggestion of choosing a particular advertisement based on probability information. Thus, Kaliouby does not teach or suggest selecting an electronic advertisement from the plurality of electronic advertisements based on the calculated receptivity probabilities, as required by claims 1,13, 19, and 21.” The Examiner respectfully disagrees. Examiner would first like to note that the ¶ [0041] of the Kaliouby reference discloses that the mental state information is used to determine advertisements and ¶ [0056] goes into further detail about mental state information which includes probability information for effectiveness descriptors with respect to advertisements. The Examiner would also like to refer the Applicant to ¶ [0035] of the Kaliouby reference; “The flow 100 can include making a recommendation for digital media based on the categorizing. The flow can include pushing media content to the individual based on the categorizing. The digital media can include one or more of a movie, a television show, a web series, a webisode, a video, a video clip, an electronic game, an e-book, an e-magazine, or another media presentation.” Furthermore, as cited in ¶ [0037] “The analysis can be used to modify a web page or application based on the emotional profile created by using clickstream data.” It is clear from the disclosure above that the Kaliouby reference teaches advertisement or digital media is presented via webpage or application, wherein the biometric state or emotional profile is used to modify the webpage. Therefore, the rejection(s) of claim(s) 1-7, 9, 11-17, 19-21, and 23 under 35 U.S.C. § 103(a) is provided above with updated citations. 
Examiner recommends incorporating dependent claims 8 and 22 into the independent claims in order to overcome the prior cited art.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Azam Ansari, whose telephone number is (571) 272-7047. The examiner can normally be reached from Monday to Friday between 8 AM and 4:30 PM.
If any attempt to reach the examiner by telephone is unsuccessful, the examiner's supervisor, Waseem Ashraf, can be reached at (571) 270-3948. 
Another resource that is available to applicants is the Patent Application Information Retrieval (PAIR). Information regarding the status of an application can be obtained from the (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAX. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pairdirect.uspto.gov. Should you have questions on access to the Private PAIR system, please feel free to contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).
Applicants are invited to contact the Office to schedule either an in-person or a telephonic interview to discuss and resolve the issues set forth in this Office Action. Although an interview is not required, the Office believes that an interview can be of use to resolve any issues related to a patent application in an efficient and prompt manner.

/AZAM A ANSARI/
Primary Examiner, Art Unit 3682                                                                                                                                                                                                        
January 25, 2022